ORDER

PER CURIAM.
Lisa K. Meyers (Movant) appeals the judgment of the Circuit Court of Marion County denying her Rule 24.035 motion for post-conviction relief after an evidentiary hearing. Movant contends that the motion court erred in denying her claim that counsel was ineffective for failing to present the testimony of a mental health expert concerning Movant’s mental health history at her sentencing hearing.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).